DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. Claim 20 is directed to a program, however, the specification does not positively limit the computer-readable medium to be statutory subject matter (See par. [0069]) Therefore, claim 20 is rejected under 35 U.S.C. 101, because a claim that covers both statutory and non-statutory embodiments, under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art, embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter. See the OG Notice titled "Subject Matter Eligibility of Computer Readable Media". An amendment to the claim adding "non-transitory" prior to "program" would overcome this rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
“presentation unit”, “sound input unit", are: generic placeholder as applied in any of the claims 8, 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SETA et al. (2015/0169051) “SETA” in view of Nguyen et al. (2018/0129276) “Nguyen”.

As of claim 1, SETA teaches wherein said

a control unit (108 Fig.2) that ends a [sound] input reception state on a basis of user direction information indicating a direction of a user ([0008, 0055,  0181 - 0182], claim 16, Figs. 4, 6, 7, 9-12, 14 teach terminating an input application based on user’s position (e.g. direction)).

SETA fails to specifically teach a sound input reception.
However, Nguyen teaches a sound input reception ([0038] teaches user input information could be a voice communication, see “The interface component 106 can receive information (e.g., user input information) from the user via voice communication (e.g., voice command, search queries made by voice, input of data via voice, . . . ) of the user (e.g., via an audio sensor component, such as a microphone), via eye, facial, or body gestures (e.g., eye movement or focus, facial movement or expressions, hand or finger gestures, . . . ) of the user in relation to the interface component 106, and/or via manipulation, by the user, of keys on a keyboard or keypad, or other buttons or controls of the interface component 106.”).

Therefore, it would be obvious to one ordinary skill in the art before the effective filing date to combine SETA apparatus with the teaching of Nguyen as shown above, for enhancing the user experience of the user, enhancing the activities and/or productivity of the user, providing assistance and/or or training to the user, and/or enhancing the safety and security of the user, etc. (see [0038]). 
.  
As of claim 2, SETA teaches wherein said


As of claim 3, SETA teaches wherein said
the control unit ends the [sound]  input reception state in a case where a predetermined condition based on the user direction information is met ([0052, 0092, 0106], Figs. 9, 10 ).  

As of claim 4, SETA teaches wherein said
the control unit regards that the predetermined condition is met in a case where the user does not face in a direction of a specific position ([0106]).  

As of claim 5, SETA teaches wherein said
the control unit regards that the predetermined condition is met in a case where duration or- 125 - a cumulative time of a state where the user does not face in a direction of a specific position exceeds a threshold after a start of the [sound]  input reception state ([0127] teaches As a third modification of this embodiment, the control unit 108 may judge whether or not the application terminating judging processing is performed when the direction of a user's gaze acquired by the user state acquisition unit 106 is fixed for a predetermined time, [0106] teaches For example, the user state change detection unit 120 may judge a change in the position of the user based on changes in the coordinates corresponding to the position of the user, for example; Therefore, the change in the position of the user whose change amount is smaller than 

As of claim 6, SETA teaches wherein said
the control unit regards that the predetermined condition is met in a case where deviation between a direction in which the user faces and a direction of a specific position exceeds a threshold ([0106] teaches a user’s state change which would be the same as “deviation between a direction in which the user faces and a direction of a specific position”, for example, the user state change detection unit 120 judges that the position of the user has changed when the distance of the user's change is larger than a predetermined distance. Therefore, the change in the position of the user whose change amount is smaller than the threshold value is treated as "no change", which can prevent the termination of applications caused by frequently performing the application terminating judging processing).  

As of claim 7, SETA teaches wherein said
the control unit regards that the predetermined condition is met in a case where a direction in which the user faces is neither any one of a plurality of directions of specific positions, nor a direction located between two of the specific positions ([0106] teaches the user state change detection unit 120 judges whether or not the position of the user has changed (Step S508), Fig.10 teaches a plurality of user positions and directions).  

As of claim 8, SETA teaches wherein said


As of claim 9, SETA teaches wherein said
wherein the control unit establishes the [sound]- 126 - input reception state in a case where the user faces in a direction of a specific position (as shown in S606 Fig.10, application is not terminated when a change in position is not met but terminate the application as in S210 when the change is met).  

As of claim 10, SETA teaches wherein said
one or a plurality of positions is designated as the specific position ([0112] teaches the user state acquisition unit 106 further acquires information on the direction of a user's body or the direction of a user's face and the control unit 108 judges a necessity for execution of the judgment of whether or not an application satisfies the application terminating conditions based on the change in the direction of a user's body or the direction of a user's face acquired by the user state acquisition unit 106 ) wherein a specific position would be the direction of a user's body or the direction of a user's face .  

As of claim 11, SETA teaches wherein said


As of claim 12, Nguyen teaches wherein said 
the [control unit] starts sound recognition when an utterance section (106, 108 Fig.1, [0038]) is detected from sound information obtained by sound collection in a case where the sound input reception state has been established ([0038] wherein the sound input reception state has been established when user’s is at the right state/position as shown in claim 1 above). 

As of claim 13, Nguyen teaches wherein said 
further comprising: a buffer (106, 108 Fig.1 have the same function as a buffer as they receive and/or retrieve to be processed by the processor 112 Fig.1) that retains the sound information, wherein the control unit starts the sound recognition when the utterance section is detected from the sound information retained in the buffer in the case where the sound input reception state has been established ([0087], [0238], and [0038] wherein the sound input reception state has been established when user’s is at the right state/position as shown in claim 1 above). 

As of claim 14, Nguyen teaches wherein said 
the control unit starts the sound recognition when the user facing in a direction of a specific position gives an utterance in a case where the utterance section has been detected in the sound input reception state ([0087], [0238] and [0038] teach the claimed subject matter as the 

As of claim 15, Nguyen teaches wherein said 
the control unit specifies whether the user facing in the direction of the specific position has given an utterance on a basis of an image recognition result for an image containing the user located in a sound coming direction or located around as an object, and on the basis of the user direction information ([0045], [0046], [0050], [0255], [0256], teach capturing images of the user of the ARD 102 which includes hand or other body part of the user to process information to identify the user).  

As of claim 16, Nguyen teaches wherein said
[the control unit] causes a sound input unit to collect ambient sound in a case where the sound input reception state has been established ([0047] teaches that the audio sensor component 204 also can sense sounds in the environment).  

As of claim 17, Nguyen teaches wherein said
the control unit causes the sound input reception state to be started on a basis of the user direction information and a detection result of a predetermined word from sound information indicating- 128 - collected sound ([0087], [0238] and [0038] teach the claimed subject matter as the input device is on depending on the user’s position and the sound input reception state would be established when user’s is at the right state/position as shown in claim 1 above), wherein when 
As of claim 18, SETA teaches wherein said
the user direction information includes at least any one of visual line information associated with the user, information indicating a direction of a face of the user, or information indicating a direction of a body of the user ([0112] teaches the user state acquisition unit 106 further acquires information on the direction of a user's body or the direction of a user's face and the control unit 108 judges a necessity for execution of the judgment of whether or not an application satisfies the application terminating conditions based on the change in the direction of a user's body or the direction of a user's face acquired by the user state acquisition unit 106 ).  
.  
As of claim 19, claim 19 is rejected the same as claim 1. Only, claim 19 is a method claim.
As of claim 20, claim 20 is rejected the same as claim 1. Only, claim 20 is a program.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580. The examiner can normally be reached Monday-Friday 9:00 am-6:00 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

INSA . SADIO
Primary Examiner
Art Unit 2628



/INSA SADIO/Primary Examiner, Art Unit 2628